Citation Nr: 0318667	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an increased evaluation for status post 
surgical fusion of the left wrist, rated 30 percent 
disabling.

2.	Entitlement to an increased evaluation for left radial 
nerve damage, rated 20 percent disabling.

3.	Entitlement to an increased evaluation for status post 
fusion of the metatarsal phalangeal (MIP) and 
interphalangeal (IP) joints of the left thumb, rated 10 
percent disabling.

4.	 Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lawrence D. Hasseler, Attorney


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

In October 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  Make arrangements with the appropriate VA 
medical facilities for the veteran to be afforded 
the following examinations in order to determine 
the degree of severity of the veteran's service-
connected status post surgical fusion of the left 
wrist , left radial nerve damage, and status post 
fusion of the MIP and IP joints of the left thumb; 
and to determine the impact of all the veteran's 
service-connected disabilities on his ability to 
work.  All indicated tests should be performed and 
all findings must be reported in detail.  Send the 
claims folder to the examiners for review.  

(a).  Orthopedic examination:  Ask the orthopedic 
examiner to address the following:

i.  Determine by appropriate testing (ex. 
handwriting test) the veteran's dominant hand.  
The examiner should specifically address 
whether the veteran is ambidextrous.

ii.  Perform range of motion studies on the 
veteran's left wrist.  If ankylosis of the 
veteran's left wrist is found, the examiner 
must state whether it is favorable, in a 
position except favorable or unfavorable.

iii.  Perform range of motion studies on the 
veteran's left thumb.  If ankylosis of the 
veteran's left thumb is found, the examiner 
should state whether it is favorable or 
unfavorable.

iv.  The examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or when 
the left wrist or thumb is used repeatedly 
over a period of time and if so, the extent of 
such disability should be described.  

v.  Does the veteran have any residuals of 
right iliac bone graft, and if so, what are 
they and determine their current severity?

(b).  Neurological examination:  Ask the 
neurological examiner to address the following:

i.  Determine by appropriate testing (ex. 
handwriting test) the veteran's dominant hand.  
The examiner should specifically address 
whether the veteran is ambidextrous.

ii.  List all impairment caused by the 
service-connected left radial nerve damage.

iii.  State whether the veteran's left radial 
nerve damage results in complete paralysis of 
the radial nerve or incomplete paralysis.  If 
incomplete paralysis is found the examiner 
should state whether the degree is severe, 
moderate, or mild.

(c).  Psychiatric examination:  Ask the psychiatric 
examiner to address the following:

i.  Describe all symptoms associated with the 
service-conned major depression.

ii.  Assign a Global Assessment of Functioning 
(GAF) score concerning the veteran's major 
depression and explain its meaning.  The 
psychiatrist should also assess the extent of 
occupational and social impairment due to 
major depression.

iii.  Comment on whether the veteran currently 
has a substance/alcohol abuse problem and if 
so, assess the occupational impairment caused 
by such abuse.  In this regard, the 
psychiatrist should state whether any such 
abuse found prevents the veteran from being 
able to secure or following a gainful 
occupation.

iv.  The psychiatrist should state whether the 
veteran's major depression prevents him from 
securing or following a substantially gainful 
occupation.

(d).  Make arrangements for the veteran to be 
afforded a VA Social and Industrial Survey to 
assess his employment history and day-to-day 
functioning.  Based on the results of the survey 
and a review of the claims file, the examiner 
conducting the survey is asked to express an 
opinion, with a complete rationale, as to whether 
the veteran's service-connected disabilities render 
him unemployable.  In offering this opinion, the 
examiner is asked to address the impact that each 
of the veteran's service-connected disabilities has 
on his ability to secure or follow a substantially 
gainful occupation.  The service-connected 
disabilities are identified as follows:  (1) status 
post surgical fusion of the left wrist, (2) left 
radial nerve damage, (3) status post fusion of the 
MIP and IP joints of left thumb, (4) residuals of 
right iliac bone graft, and (5) a major depression 
disorder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


